DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 4-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44 and 45 of copending Application No. 17/075,359 (12/31/2020 claim set of reference application). Although the claims at issue are not identical, they are not patentably distinct.   
The examiner notes for clarity of the record that the instant application and the reference application share identical priority document dates (10/21/2019) and identical application filing dates (10/20/2020).  
Claim 44 of the reference application teaches a method of treating a hematological malignancy comprising administering a therapeutically effective amount of a solid form of Compound 1 to a patient in need thereof.  Claim 45, immediately dependent upon claim 44, of the reference application teaches a short list of 11 hematological malignancies among them AML, ALL, MM, HL, TCL, BL, MZL and MDS.  
The above hematological malignancies of the reference application are those of the instant application.  The stereoisomer Compound 1 of the reference application is the stereoisomer Compound 1 of instant claim 2.  It is also noted that the instant claim set is silent with respect to Compound 1 being solid or not.  That being the case, however, the instant claim set encompasses all forms of Compound 1 including a solid form of the reference application.  
Instant claim 2 teaches a method of treating a hematological malignancy comprising administering to a subject in need thereof a therapeutically effective amount of Compound 1, or a tautomer, isotopolog, or pharmaceutically acceptable salt thereof, wherein the hematological malignancy is MZL, BL, MM, MDS, AML, ALL, TCL or HL.  The remaining claims teaches these groups individually, or selected subgroups of these malignancies.  (For example, instant clam 5 teaches that the MZL is splenic MZL.)   
In short, the instant claim set fully teaches the method of the reference application.  
Claims 5, 8, 11, 14 and 15 are included in this rejection because their limitations (subgroups of MZL, MM, AML and TCL) are nonetheless fully encompassed by the teachings of the groups (MZL, MM, AML and TCL) to which these subgroups belong by the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2 and 4-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 96 and 109-112 of copending Application No. 17/075,496 (1/12/2012 claim set of the reference application). Although the claims at issue are not identical, they are not patentably distinct.   
The examiner notes for clarity of the record that the instant application and the reference application share identical priority document dates (10/21/2019) and identical application filing dates (10/20/2020).  
Claim 96 of the reference application teaches a method of treating a hematological malignancy comprising administering to a patient in need thereof a therapeutically effective amount of Compound 1, or an enantiomer, mixture of enantiomers, tautomer, isotopolg, or a pharmaceutically acceptable salt, in combination with a second active agent wherein the second active agent is one of more of an HDAC inhibitor, a BCL2 inhibitor, etc., and the hematological malignancy is AML, ALL, MM, NHL, DLBCL, HL, TCL, BL, CLL/SLL, MZL or MDS.  Claim 109 of the reference application teaches that hematological malignancy is AML where the AML is B-cell AML.  Claim 110 of the reference application teaches that the hematological malignancy MM where the MM is PCL.  Claim 111 of the reference application teaches that the hematological malignancy is TCL where the TCL is ALCL or Sezary Syndrome.  Claim 112 of the reference application teaches that the hematological malignancy is MZL where the MZL is splenic MZL.  
The hematological malignancies AML, ALL, MM, HL, TCL, BL, MZL and MDS of the reference application are those of the instant application.  The stereoisomer Compound 1 of the reference application is the stereoisomer Compound 1 of instant claim 2.  
Instant claim 2 teaches a method of treating a hematological malignancy comprising administering to a subject in need thereof a therapeutically effective amount of Compound 1, or a tautomer, isotopolog, or pharmaceutically acceptable salt thereof, wherein the hematological malignancy is MZL, BL, MM, MDS, AML, ALL, TCL or HL.  The remaining claims teaches these groups individually, or selected subgroups of these malignancies.  (For example, instant clam 5 teaches that the MZL is splenic MZL.)   
	The reference application’s method of treating a hematological malignancy utilizing a combination of Compound 1 and a second active agent is fully encompassed by the “open” claim language of instant claim 2 (“A method of treating a hematological malignancy comprising…”) even though the instant method does not utilize the second agent.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1 and 3 are allowed.   Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/18/2022